Title: From Thomas Jefferson to John Page, [ca. 10 December 1775]
From: Jefferson, Thomas
To: Page, John


                    
                        Th: J. to J. Page
                        [Philadelphia, ca. 10 December 1775]
                    
                    De rebus novis, ita est. One of our armed vessels has taken an English storeship coming with all the implements of war (except powder) to Boston. She is worth about £30,000 sterling as General Washington informs us, and the stores are adapted to his wants as perfectly as if he had sent the invoice. They have also taken two small provision vessels from Ireland to Boston; a forty gun ship blew up the other day by accident in the harbor of Boston. Of a certainty the hand of god is upon them. Our last intelligence from Arnold to be relied on is by letter from him: he was then at Point Levy opposite Quebec and had a great number of Cannoes ready to cross the river. The Canadians received him with cordiality and the regular force in Quebec was too inconsiderable to give him any inquietude. A later report makes him in possession of Quebec, but this is not authenticated. Montgomery had proceeded in quest of Carleton and his small fleet of 11. pickeroons then on Lake St. Francis. He had got below him and had batteries so planted as to prevent his passing. It is thought he cannot escape their vigilance. I hope Ld. Chatham may live till the fortune of war puts his son into our hands, and enables us by returning him safe to his father, to pay a debt of gratitude. I wish you would get into Convention and come here. Think of it. Accomplish it. Adieu.
                    The Congress have promoted Brigadier Genl. Montgomery to be a Major General, and on being assured that Arnold is in possession of Quebec it is probable he will be made a Brigadier General, one of those offices being vacant by Montgomery’s promotion. This march of Arnold’s is equal to Xenophon’s retreat. Be so good as to enquire for the box of books you lodged for me at Nelson’s and get  them to a place of safety. Perhaps some opportunity may offer of sending it to Richmond.
                